 

Exhibit 10.69

 

THE WARRANTS REPRESENTED BY THIS CERTIFICATE AND THE UNDERLYING SHARES WHICH MAY
BE ACQUIRED UPON EXERCISE HEREOF HAVE BEEN ACQUIRED FOR INVESTMENT ONLY AND NOT
WITH A VIEW TO DISTRIBUTION THEREOF. THE SECURITIES EVIDENCED BY THIS
CERTIFICATE HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES LAWS OF
ANY JURISDICTION. THE WARRANTS REPRESENTED BY THIS CERTIFICATE AND THE
UNDERLYING SHARES WHICH MAY BE ACQUIRED UPON EXERCISE MAY NOT BE SOLD OR OFFERED
FOR SALE UNLESS AN APPROPRIATE REGISTRATION STATEMENT UNDER APPLICABLE
SECURITIES LAWS IS THEN IN EFFECT WITH RESPECT THERETO, OR UNLESS AN OPINION OF
COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER IS PROVIDED THAT
REGISTRATION IS NOT REQUIRED UNDER SUCH LAWS.

 

  Warrant to Purchase     Date: November __, 2012 [_____________]       Shares
of Common Stock,   as herein described

 

No. 323

 

OurPet’s

Company

 

--------------------------------------------------------------------------------

 

Common Stock Purchase Warrant

 

--------------------------------------------------------------------------------

 

Article 1.      General Provisions.

 

This certifies that ____________________ (the “Holder”), is entitled to
purchase, at any time on or after ________________, 2012 (the “Effective Date”)
and on or before ___________, 2017 (the “Expiration Date”), that number of fully
paid and non-assessable shares of Common Stock, without par value, of OurPet’s
Company, a corporation incorporated under the laws of the State of Colorado (the
“Company”), as set forth above, at the exercise price of $0.50 U.S. per share,
all subject to adjustment as hereinafter provided.

 

 

 

 

Article 2.       Duration and Exercise of Warrants.

 

Section 2.01       Duration of Warrants. This Warrant may be exercised at any
time on or after the Effective Date and prior to the close of business on the
Expiration Date.

 

Section 2.02       Terms of Exercise. This Warrant shall entitle the holder
hereof to purchase the number of shares of Common Stock set forth in Article 1,
subject to adjustment as herein provided (the “Warrant Shares”), upon payment of
the amount per share set forth in Section 1.01, subject to adjustment as herein
provided (the “Exercise Price”).

 

Section 2.03       Exercise of Warrant.

 

(a)         This warrant may be exercised in whole or in part by surrendering
it, together with a subscription in the form attached hereto duly executed,
accompanied by a certified or official bank check (or such other form of payment
as the Company may accept) in payment of the Exercise Price. Warrants may be
surrendered at the Company’s corporate offices indicated in Section 7.02 hereof,
or as such corporate office may be relocated from time to time.

 

(b)         Notwithstanding the foregoing, the Holder may, without the payment
of cash or other consideration (other than the surrender of the right to
purchase certain Warrant Shares implicit in the following formula), exercise
this Warrant for “Net Warrant Shares”. The Holder shall provide written notice
to the Company specifying the gross number of Warrant Shares as to which this
Warrant is then exercised. The number of Net Warrant Shares deliverable upon
such exercise will be determined by the following formula: Net Warrant Shares =
[WS x (CP - EP)]/CP, where “WS” is the gross number of Warrant Shares as to
which this Warrant is to be exercised; “CP” is the average market price of the
Common Stock on the ten (10) trading days preceding the date of the request to
exercise this Warrant; and “EP” shall mean the then applicable Exercise Price.

 

(c)         This Warrant shall be exercisable during the period provided in
Section 2.01 at any time or in whole or from time to time in part. As soon as
practicable after the Warrant has been so exercised, the Company shall issue and
deliver or cause to be delivered to, or upon the order of, the holder of the
Warrant, in such name or names as may be directed by such holder, a certificate
or certificates for the number of full Warrant Shares to which such holder is
entitled and, if this Warrant shall not have been exercised in full, a new
Warrant for the number of shares of Common Stock as to which this Warrant shall
not have been exercised, subject to the surrender of the right to purchase
certain Warrant Shares implicit in the exercise of this Warrant under Section
2.03(b). This Warrant, when so surrendered, shall be cancelled by or on behalf
of the Company.

 

Section 2.04      Common Stock Issued Upon Exercise of Warrant.

 

(a)         All Warrant Shares shall be duly authorized, validly issued, fully
paid and nonassessable. The Company shall pay all documentary stamp taxes
attributable to the initial issuance of Warrant Shares. The Company shall not be
required, however, to pay any tax imposed in connection with any transfer
involved in the issue of the Warrant Shares in a name other than that of that
holder of this Warrant upon exercise. In such case, the Company shall not be
required to issue any certificate for Warrant Shares until the person or persons
requesting the same shall have paid to the Company the amount of any such tax or
shall have established to the Company’s satisfaction that the tax has been paid
or that no tax is due.

 

 

 

 

(b)         Irrespective of the date of issue of certificates for any Warrant
Shares acquired upon exercise of this Warrant, each person in whose name any
certificate is issued shall be deemed to have become the holder of record of the
Warrant Shares represented thereby on the date on which this Warrant was
exercised and payment of the Exercise Price was tendered as provided in Section
2.03 with respect to such Warrant Shares.

 

Article 3.       Anti-Dilution Provisions.

 

Section 3.01      Adjustment of Exercise Price and Number of Warrant Shares. The
Exercise Price shall be subject to adjustment from time to time as provided in
this Article 3. Upon each adjustment of the Exercise Price, the holder of this
Warrant shall be entitled to purchase, at the Exercise Price resulting from such
adjustment, the number of Warrant Shares, calculated to the nearest full share,
obtained by multiplying the Exercise Price in effect immediately prior to such
adjustment by the number of Warrant Shares purchasable pursuant to the
provisions of this Warrant immediately prior to such adjustment and dividing the
product thereof by the Exercise Price resulting from such adjustment.

 

Section 3.02      Stock Dividends. If the Company shall declare a dividend or
any other distribution upon any capital stock which is payable in shares of
Common Stock, the Exercise Price shall be reduced to the quotient obtained by
dividing (i) the number of shares of Common Stock outstanding immediately prior
to such declaration multiplied by the then effective Exercise Price by (ii) the
total Common Stock and all convertible securities issuable in payment of any
dividend or other distribution upon the capital stock of the Company shall be
deemed to have been issued or sold without consideration.

 

Section 3.03      Stock Splits and Reverse Stock Splits. If the Company shall
subdivide its outstanding shares of Common Stock into a greater number of
shares, the Exercise Price shall be proportionately reduced and the number of
Warrant Shares issuable upon exercise of this Warrant shall be proportionately
increased. If the Company shall combine the outstanding shares of Common Stock
into a smaller number of shares, the Exercise Price shall be proportionately
increased and the number of Warrant Shares issuable upon exercise of this
Warrant shall be proportionately decreased.

 

Section 3.04      Reorganizations. If any capital reorganization or
reclassification of the Company, or any consolidation or merger of the Company
with another corporation, shall be affected in such a way that the holders of
the Common Stock shall be entitled to receive securities or assets with respect
to or in exchange for shares of Common Stock, adequate provision shall be made,
prior to and as a condition of such reorganization, reclassification,
consolidation or merger whereby the holder of this Warrant shall have the right
to receive, upon the terms and conditions specified herein and in lieu of the
Warrant Shares otherwise receivable upon the exercise of this Warrant, such
securities or assets as may be issued or payable with respect to or in exchange
for the number of outstanding shares of Common Stock equal to the number of
Warrant Shares otherwise receivable had such reorganization, reclassification,
consolidation or merger not taken place. In any such case appropriate provision
shall be made with respect to the rights and interests of such holder so that
the provisions of this Warrant shall be applicable with respect to any
securities or assets thereafter deliverable upon exercise of this Warrant. The
Company shall not affect any such consolidation or merger unless prior to or
simultaneously with the consummation thereof the survivor or successor
corporation resulting from such consolidation or merger shall assume by written
instrument delivered to the holder of this Warrant the obligation to deliver to
such holder such securities or assets as such holder may be entitled to receive.

 

 

 

 

Section 3.05      Form of Warrant. This Warrant need not be changed because of
any adjustment to the Exercise Price or any change in the amount or nature of
securities issuable or deliverable pursuant to this Article 3. The Company may,
however, in its discretion, at any time change the form of Warrants to reflect
any such change in the amount or nature of securities issuable or deliverable
upon exercise, provided such change in form does not otherwise affect the
substance thereof.

 

Article 4.      Other Provisions for Protection of Warrantholders.

 

Section 4.01      Reservation of Shares. The Company shall at all times reserve
and keep available such number of shares of its authorized but unissued Common
Stock as shall from time to time be sufficient to permit the exercise of all
outstanding Warrants. If at any time the number of authorized but unissued
shares of Common Stock shall not be sufficient for such purpose, the Company
will take such action as, in the opinion of its counsel, may be necessary to
increase its authorized but unissued Common Stock to such number of shares as
shall be sufficient for such purpose.

 

Section 4.02      Lost and Misplaced Warrant Certificates. If any Warrant
becomes lost, stolen, mutilated or destroyed, the Company will, on such terms as
to indemnify or otherwise as it may in its discretion impose, issue a new
Warrant of like denomination, tenor and dates as the Warrant so lost, stolen,
mutilated or destroyed. Any such new Warrant shall constitute an original
contractual obligation of the Company, whether or not the allegedly lost,
stolen, mutilated or destroyed Warrant shall at any time be enforceable by
anyone.

 

Section 4.03      Enforcement of Warrant Rights. All rights of action are vested
in the respective holders of the Warrants. Any holder of any Warrant may, in his
own behalf and for his own benefit, enforce, and may institute and maintain any
suit, action or proceeding against the Company suitable to enforce, or otherwise
in respect of, his right to exercise his Warrant for the purchase of the number
of Warrant Shares issuable or deliverable in exchange therefor.

 

Article 5.       Transfer and Ownership of Warrants.

 

Section 5.01      Negotiability and Ownership. The Warrants have been, and, if
the Warrants are exercised, the Warrant Shares will be, acquired for the account
of the holder for investment and not with a view to resale or further
distribution thereof. This Warrant shall be transferable by the holder hereof
only in compliance with applicable securities laws. Any attempted transfer in
contravention of this Section shall be null and void. Any such transferee may be
required to execute an investment letter containing representations and
warranties as to his or her investment intent, financial sophistication and
ability to bear the risk of any investment in the Warrants or the Warrant Shares
and to satisfy the Company of the bona fide nature of such representations.

 

 

 

 

Section 5.02      Exchange of Warrants. At any time after the issuance and prior
to expiration, this Warrant may be surrendered at the corporate offices of the
Company for exchange and, upon cancellation hereof, one or more new Warrants
shall be issued as requested by the holder for the same aggregate number of
shares.

 

Article 6.       Miscellaneous Provisions.

 

Section 6.01      Closing of Books. The Company will at no time close its
transfer books against the transfer of any warrant or of any shares of Common
Stock issued or issuable upon the exercise of any warrant in any manner which
interferes with the timely exercise of this Warrant.

 

Section 6.02      Modification and Waiver. This Warrant and any provision hereof
may be changed, waived, discharged or terminated only by an instrument in
writing signed by the party against which enforcement of the same is sought.

 

Section 6.03      Descriptive Headings and Governing Law. The description
headings of the several articles, sections and paragraphs of this Warrant are
inserted for convenience only and do not constitute a part of this Warrant. This
Warrant shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the laws of the State of Ohio, without regard
to conflict of laws principles.

 

Section 6.04      Notices to Warrant Holders. Any notice or other document
required or permitted to be given or delivered to the Holder shall be delivered
at, or sent by certified or registered mail to, such holder at its, his or her
address appearing on the Company’s Warrant register. Any notice or other
document required or permitted to be given or delivered to the Company shall be
delivered at, or sent by certified or registered mail to, the Company at 1300
East Street, Fairport Harbor, Ohio, 44077. Any notice so addressed and mailed by
registered or certified mail shall be deemed to be given when so mailed. Any
notice so addressed and otherwise delivered shall be deemed to be given when
actually received by the addressee.

 

IN WITNESS WHEREOF, this Warrant has been executed on behalf of the Company on
October 31, 2008.

 

  OURPET’S COMPANY               By:         Scott R. Mendes, Chief Financial
Officer  

 

 

 

 

ASSIGNMENT

 

To be executed by the registered holder to effect a transfer of the within
Warrant, subject to the restrictions imposed by Section 5.01 of the Warrant.

 

FOR VALUE RECEIVED, the undersigned registered holder hereby sells, assigns and
transfers unto

 

                    (Address)              

 

the right to purchase the Common Stock evidenced by the within Warrant, and does
irrevocably constitute and appoint ________________________ to transfer the said
right on the books of the Company, with full power of substitution.

 

Dated:     

 

SIGNATURE     

 

NOTICE: The signature to this Assignment must correspond with the name as
written upon the face of the within Warrant, in every particular, without
alteration or change whatsoever, and must be guaranteed by a bank or trust
company, or be a firm having membership on a registered national securities
exchange.

 

 

 

 

EXERCISE OF WARRANT

 

The undersigned, registered holder or assignee of such registered holder of the
within Warrant, hereby (1) subscribes for ________________ shares of Common
Stock which the undersigned is entitled to purchase under the terms of the
within Warrant, (2) makes the full cash payment therefore called for by the
within Warrant, and (3) directs that the Common Stock issuable upon exercise of
said Warrant be issued as described hereunder.

 

              (Address)           (Signature)

 

Dated:    

 

NOTICE: The signature to this Assignment must correspond with the name as
written upon the face of the within Warrant, in every particular, without
alteration or change whatsoever, and must be guaranteed by a bank or trust
company, or be a firm having membership on a registered national securities
exchange.

 

[This form shall be modified by the Holder and the Company as appropriate in the
event Holder exercises the Warrant, in whole or in part, in accordance with
Section 2.03(b) of the Warrant.]

 

 

 